                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   S.L. ANDERSON & SONS, INC., et al.,                      CASE NO. C18-0742-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   PACCAR, INC., et al.,

13                              Defendants.
14

15          Pursuant to the parties’ stipulation and proposed order regarding discovery of
16   electronically stored information (“ESI”) (Dkt. No. 59), the Court ENTERS the following
17   protective order:
18   A.     General Principles
19          1.      An attorney’s zealous representation of a client is not compromised by conducting
20   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate
21   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and
22   contributes to the risk of sanctions.
23          2.      The proportionality standard set forth in Federal Rule of Civil Procedure 26(b)(1)
24   must be applied in each case when formulating a discovery plan. To further the application of the
25   proportionality standard in discovery, requests for production of ESI and related responses
26   should be reasonably targeted, clear, and as specific as possible.


     ORDER
     C18-0742-JCC
     PAGE - 1
 1   B.      ESI Disclosures

 2           Within thirty (30) days after the Rule 26(f) conference, or at a later time if agreed to by

 3   the parties, each party shall disclose:

 4           1.      Custodians. The five custodians most likely to have discoverable ESI in their

 5   possession, custody, or control. The custodians shall be identified by name, title, connection to

 6   the instant litigation, and the type of the information under his/her control.

 7           2.      Non-Custodial Data Sources. A list of non-custodial data sources (e.g., shared

 8   drives, servers, etc.), if any, likely to contain discoverable ESI.
 9           3.      Third-Party Data Sources. A list of third-party data sources, if any, likely to

10   contain discoverable ESI (e.g., third-party email and/or mobile device providers, “cloud” storage,

11   etc.) and, for each such source, the extent to which a party is (or is not) able to preserve

12   information stored in the third-party data source.

13           4.      Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

14   (by type, date, custodian, electronic system, or other criteria sufficient to specifically identify the

15   data source) that a party asserts is not reasonably accessible under Federal Rule of Civil

16   Procedure 26(b)(2)(B).

17   C.      Preservation of ESI

18           The parties acknowledge that they have a common law obligation to take reasonable and

19   proportional steps to preserve discoverable information in the party’s possession, custody, or

20   control. With respect to preservation of ESI, the parties agree as follows:

21           1.      Absent a showing of good cause by the requesting party, the parties shall not be

22   required to modify the procedures used by them in the ordinary course of business to back up

23   and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

24   possession, custody, or control.

25           2.      All parties shall supplement their disclosures in accordance with Federal Rule of

26   Civil Procedure 26(e) with discoverable ESI responsive to a particular discovery request or


     ORDER
     C18-0742-JCC
     PAGE - 2
 1   mandatory disclosure where that data is created after a disclosure or response is made (unless

 2   excluded under sections (C)(3) or (D)(1)-(2) below).

 3          3.      Absent a showing of good cause by the requesting party, the following categories

 4   of ESI need not be preserved:

 5                  a.      Deleted, slack, fragmented, or other data only accessible by forensics.

 6                  b.      Random access memory (RAM), temporary files, or other ephemeral data

 7                          that are difficult to preserve without disabling the operating system.

 8                  c.      On-line access data such as temporary internet files, history, cache,
 9                          cookies, and the like.
10                  d.      Data in metadata fields that are frequently updated automatically, such as
11                          last-opened dates (see also section (E)(5)).
12                  e.      Back-up data that are substantially duplicative of data that are more
13                          accessible elsewhere.
14                  f.      Server, system, or network logs.
15                  g.      Data remaining from systems no longer in use that is unintelligible on the
16                          systems in use.
17                  h.      Electronic data (e.g., email, calendars, contact data, and notes) sent to or
18                          from mobile devices (e.g., iPhone, iPad, Android, and Blackberry

19                          devices), provided that a copy of all such electronic data is routinely saved

20                          elsewhere (such as on a server, laptop, desktop computer, or “cloud”

21                          storage).

22   D.     Privilege

23          1.      With respect to privileged or work-product information generated after the filing

24   of the complaint, parties are not required to include any such information in privilege logs.

25          2.      Activities undertaken in compliance with the duty to preserve information are

26   protected from disclosure and discovery under Federal Rule of Civil Procedure 26(b)(3)(A) and


     ORDER
     C18-0742-JCC
     PAGE - 3
 1   (B).

 2           3.        Information produced in discovery that is protected as privileged or work product

 3   shall be immediately returned to the producing party, and its production shall not constitute a

 4   waiver of such protection.

 5           4.        Privilege Log Based on Metadata. The parties agree that privilege logs shall

 6   include a unique identification number for each document and the basis for the claim (attorney-

 7   client privileged or work-product protection). For ESI, the privilege log may be generated using

 8   available metadata, including author/recipient or to/from/cc/bcc names, the subject matter or
 9   title, and date created. Should the available metadata provide insufficient information for the
10   purpose of evaluating the privilege claim asserted, the producing party shall include such
11   additional information as required by the Federal Rules of Civil Procedure.
12   E.      ESI Discovery Procedures

13           1.        On-Site Inspection of Electronic Media. Such an inspection shall not be permitted

14   absent a demonstration by the requesting party of specific need and good cause or by agreement

15   of the parties.

16           2.        Search Methodology. The parties shall timely attempt to reach agreement on

17   appropriate search terms, or an appropriate computer- or technology-aided methodology, before

18   any such effort is undertaken. The parties shall continue to cooperate in revising the

19   appropriateness of the search terms or computer- or technology-aided methodology.

20           In the absence of agreement on appropriate search terms, or an appropriate computer- or

21   technology-aided methodology, the following procedures shall apply:

22                     a.     A producing party shall disclose the search terms or queries, if any, and

23                            methodology that it proposes to use to locate ESI likely to contain

24                            discoverable information. The parties shall meet and confer to attempt to

25                            reach an agreement on the producing party’s search terms and/or other

26                            methodology.


     ORDER
     C18-0742-JCC
     PAGE - 4
 1                  b.      If search terms or queries are used to locate ESI likely to contain

 2                          discoverable information, a requesting party is entitled to no more than

 3                          five additional terms or queries to be used in connection with further

 4                          electronic searches absent a showing of good cause or agreement of the

 5                          parties. The five additional terms or queries, if any, must be provided by

 6                          the requesting party within 14 days of receipt of the producing party’s

 7                          production.

 8                  c.      Focused terms and queries should be employed; broad terms or queries,
 9                          such as product and company names, generally should be avoided. Absent
10                          a showing of good cause, each search term or query returning more than
11                          250 megabytes of data is presumed to be overbroad, excluding Microsoft
12                          PowerPoint files, image and audio files, and similarly large file types.
13                  d.      The producing party shall search both non-custodial data sources and ESI
14                          maintained by the custodians identified above.
15          3.      Format. The parties agree that ESI will be produced to the requesting party with

16   searchable text, in a format to be decided between the parties. Acceptable formats include, but

17   are not limited to, native files, multi-page TIFFs (with a companion OCR or extracted text file),

18   single-page TIFFs (only with load files for e-discovery software that includes metadata fields

19   identifying natural document breaks and also includes companion OCR and/or extracted text

20   files), and searchable PDF. Unless otherwise agreed to by the parties, files that are not easily

21   converted to image format, such as spreadsheet, database, and drawing files, should be produced

22   in native format.

23          4.      De-duplication. The parties may de-duplicate their ESI production across

24   custodial and non-custodial data sources after disclosure to the requesting party.

25          5.      Metadata Fields. If the requesting party seeks metadata, the parties agree that only

26   the following metadata fields need be produced: document type; custodian and duplicate


     ORDER
     C18-0742-JCC
     PAGE - 5
 1   custodians; author/from; recipient/to, cc, and bcc; title/subject; file name and size; original file

 2   path; date and time created, sent, modified, and/or received; and hash value.

 3
     Presented by:
 4

 5   HAGENS BERMAN SOBOL SHAPIRO LLP

 6   By s/ Steve W. Berman
          Steve W. Berman (WSBA No. 12536)
 7    s/ Jerrod C. Patterson
     Jerrod C. Patterson (WSBA No. 43325)
 8
     1301 Second Avenue, Suite 2000
 9   Seattle, WA 98101
     Telephone: (206) 623-7292
10   Facsimile: (206) 623-0594
     steve@hbsslaw.com
11   jerrodp@hbsslaw.com
12
     James C. Shah (Pro Hac Vice)
13   Natalie Finkelman Bennett (Pro Hac Vice)
     SHEPHERD, FINKELMAN, MILLER &
14     SHAH, LLP
     475 White Horse Pike
15   Collingswood, NJ 08107
     Tel: 856-858-1770
16
     Fax: 866-300-7367
17   jshah@sfmslaw.com
     nfinkelman@sfmslaw.com
18
     James E. Cecchi (Pro Hac Vice)
19   Caroline F. Bartlett (Pro Hac Vice)
20   CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
     5 Becker Farm Road
21   Roseland, NJ 07068
     (973) 994-1700
22   jcecchi@carellabyrne.com
     cbartlett@carellabyne.com
23

24   Richard J. Burke (Pro Hac Vice)
     Zachary A. Jacobs (Pro Hac Vice)
25   QUANTUM LEGAL LLC
     513 Central Avenue, Suite 300
26   Highland Park, IL 60035


     ORDER
     C18-0742-JCC
     PAGE - 6
     Telephone: 847-433-4500
 1   rich@qulegal.com
 2   zachary@qulegal.com

 3   Attorneys for Plaintiffs
     s/ William R. Squires III
 4   William R. Squires III, WSBA No. 4976
     CORR CRONIN LLP
 5
     1001 Fourth Avenue, Suite 3900
 6   Seattle, Washington 98154-1051
     Telephone: (206) 625-8600
 7   Fax: (206) 625-0900
     E-mail: rsquires@corrcronin.com
 8
     Anthony Pisciotti (pro hac vice)
 9
     Clifford M. Laney (pro hac vice)
10   Danny Lallis (pro hac vice)
     PISCIOTTI MALSCH
11   30 Columbia Turnpike, Suite 205
     Florham Park, NJ 07932
12   Telephone: 973-245-8100
     Fax: 973-245-8101
13
     Email: apisciotti@pmlegalfirm.com
14   claney@pmlegalfirm.com
     dlallis@pmlegalfirm.com
15

16          Attorneys for Defendants

17

18          PURUSANT TO STIPULATION, IT IS SO ORDERED.

19          DATED this 1st day of April 2019.

20

21

22
                                                A
                                                John C. Coughenour
23                                              UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C18-0742-JCC
     PAGE - 7
